                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Eastern District of Wisconsin

                                                    Federal Courthouse                     (414)297-1700
                                                    517 E. Wisconsin Ave, Rm 530       TTY (414)297-1088
                                                    Milwaukee WI 53202                Fax (414) 297-1738
                                                                                   www.usdoj.gov/usao/wie
                                                    April 15, 2021

The Honorable Pamela Pepper
Chief United States District Judge
Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

      Re:    United States v. Saul Garcia, et al.
             Case No. 19-CR-96

Dear Chief Judge Pepper:

        I am writing on behalf of the parties to provide the Court with the joint status
report ordered on January 14, 2021. Since that time, the parties have continued to
exchange information, engage in discussions, and work toward the resolution of this
matter. At this time, the parties are jointly requesting that this Court schedule a joint
status report or a status conference approximately 60 days from now so that the parties
can continue to engage in plea discussions prior to engaging in additional litigation or
scheduling a trial date, if necessary. The parties respectfully request that the time
between April 16, 2021 and the next status date, as scheduled by the Court, be excluded
from computation of the speedy trial deadline pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
(B)(ii) and (B)(iv).

                                                    Respectfully,

                                                    RICHARD G. FROHLING
                                                    Acting United States Attorney

                                           By:      /s/ Laura S. Kwaterski
                                                    LAURA S. KWATERSKI
                                                    Assistant United States Attorney




         Case 2:19-cr-00096-PP Filed 04/16/21 Page 1 of 1 Document 86
